 

 

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

Exhibit 10.1

 

 

 

 

FIRST AMENDMENT TO CO-DEVELOPMENT AND COLLABORATION AGREEMENT

This First Amendment (“First Amendment”) is made effective as of October 14,
2016 (“Amendment Effective Date”) and shall serve to modify that certain
Co-Development and Collaboration Agreement dated April 9, 2014 (“Agreement”) by
and between AVEO Pharmaceuticals, Inc. (“AVEO”) and Biodesix, Inc. (“Biodesix”).
AVEO and Biodesix are sometimes referred to individually as a “Party” and
collectively as the “Parties”.

Background

The Parties entered into the Agreement to govern the the co-development of
Ficlatuzumab® (as defined in the Agreement).  The Parties wish to amend the
Agreement to clarify some terms, allow for closing of the NSCLC POC Trial and
allow for further development of Ficlatuzumab®.

NOW, THEREFORE, in consideration of the foregoing and the promises and
conditions of this First Amendment, the parties agree as follows:

1.

All capitalized terms in this First Amendment shall have the same meaning as
defined in the Agreement.

 

2.

The Agreement shall be amended as follows:

 

 

A.

AMENDED: Section 1.33 is hereby amended to read in its entirety as follows:

 

“1.33.  “FTE Cost”.  FTE Cost means the amount obtained by multiplying (a) as to
FTEs expended from April 9, 2014 to May 31, 2015, (i) the number of FTEs by (ii)
$[**], increased annually by the percentage increase in the CPI as of December
31 of the then most recently ended Calendar Year (if any) over the level of the
CPI as of December 31, 2013 (e.g., the first such increase could occur on
January 1, 2015 and would be based on the CPI percentage increase between
December 31, 2013 and December 31, 2014) and (b) as to FTEs expended on or after
June 1, 2015, (i) the number of FTEs by (ii) $[**], increased annually by the
percentage increase in the CPI as of December 31 of the then most recently ended
Calendar Year (if any) over the level of the CPI as of December 31, 2015 (e.g.,
the first such increase could occur on January 1, 2017 and would be based on the
CPI percentage increase between December 31, 2015 and December 31, 2016).”

 

 

B.

AMENDED:  Section 1.57 is hereby amended to read in its entirety as follows:

 

“1.57.  “Profit Sharing Phase”.  Profit Sharing Phase means all times during the
Term

except for after the effective date of any Opt-Out.”

 

 

C.

AMENDED:  The final sentence of Section 2.1 is hereby amended to read in its
entirety as follows:

 

Confidential Information

Biodesix-AVEO Pharmaceuticals (Amd to Co-Dev and Collaboration Agmt)

(execution)

1

 

ActiveUS 159415190v.1

--------------------------------------------------------------------------------

 

“For avoidance of doubt, notwithstanding any language to the contrary herein and
subject to the exception below, neither Party shall charge the other Party,
whether through Ficlatuzumab Cost of Goods or otherwise, any FTE or overhead
costs for such Party’s [**] designated representatives’ participation in the JSC
or such [**] designated representatives’ activites performed hereunder, except
that each Party may charge the other Party for FTE Costs incurred from and after
August 1, 2016 for such Party’s designated representatives for any activities
(excluding participation in the JSC) directly related to the management or
performance of the NSCLC POC Trial.”

 

 

D.

AMENDED:  The first paragraph of Section 9.4(b) is hereby amended to read in its
entirety as follows:

 

“(b)Enforcement of  Patent  Rights.  Each Party shall have  the  sole
right,  but  not the obligation,  to take action to obtain  a discontinuance  of
infringement  or misappropriation  or bring suit against a Third Party infringer
or misappropriator of any of Patent Rights or Know­ How solely owned by such
Party; provided, however, that if either Party decides not to take such action
or bring suit against a Third Party infringer or misappropriator of any Patents
Rights or Know-How solely owned by such Party pursuant to Section 9.l (b), and
such infringement or misappropriation is competitive as
to  Ficlatuzumab  or  VeriStrat  in  connection  with Ficlatuzumab, then,
subject to the terms of the AVEO Third  Party Agreements,  the other
Party  shall have the option to take such action or bring such suit with respect
to the Patent Rights or Know-How, and each Party agrees that it may be named as
a party as may be necessary to enable the other Party to bring such action or
suit.”

 

 

E.

AMENDED:  The last sentence of Section 12.4 shall be amended to read as follows:

 

“By no later than date of first sale of Ficlatuzumab in conjunction with the use
of VeriStrat or VeriStrat Labels, each Party agrees that it shall secure and
maintain in full force and effect  the  Commercial  Insurance and Product
Liability Insurance, each in the amount of at least $[**] per occurrence.”

 

 

F.

ADDITION/AMENDED: New Section 3.5(d) shall be added and read as follows:

 

“(d)Development Costs Incurred in Connection with the Conduct of the NSCLC POC
Trial:

 

 

(i)

Notwithstanding Section 3.5(a), all Development Costs incurred by the Parties in
connection with the conduct of the NSCLC POC Trial from and after August 1, 2016
shall be deemed to constitute Additional Development Costs and shall be borne by
the Parties as set forth in Section 3.5(b)(i) as if such incurred amounts were
in excess of the Cap.  For the avoidance of doubt, (A) once Biodesix satisfies
its payment obligation under clause (d)(iii) below, Biodesix’s reimbursement
obligation under Section 3.5(a) for all Development Costs incurred in connection
with the NSCLC POC Trial up to the Cap shall be deemed fully satisfied, (B) all
Development Costs incurred in connection with the NSCLC POC Trial from and after
August 1, 2016 shall be deemed to be approved Development Costs constituting
Additional Development Costs, which the Parties shall bear as set forth in
Section 3.5(b)(i) as if such incurred amounts were in excess of the Cap, and (C)
nothing in this clause (d)(i) modifies the Parties’ obligations to share in
Additional Development Costs under Sections 3.5(b)(ii) and 3.5(b)(iii).

 

Confidential Information

Biodesix-AVEO Pharmaceuticals (Amd to Co-Dev and Collaboration Agmt)

(execution)

2

 

ActiveUS 159415190v.1

--------------------------------------------------------------------------------

 

 

(ii)

In consideration of AVEO’s agreement to bear 50% of the Development Costs
incurred by the Parties in connection with the conduct of the NSCLC POC Trial
from and after August 1, 2016 as set forth in the first sentence of clause
(d)(i) above (the “AVEO-Assumed Additional Development Cost Obligation”), AVEO
shall be entitled to an increase in its share of License Income pursuant to
Section 4.3 and/or an increase in its share of profits pursuant to the
Commercialization Agreement and/or an increase in its Opt-Out Royalty pursuant
to the Commercialization Agreement and/or a decrease in Biodesix’s Opt-Out
Royalty pursuant to the Commercialization Agreement, equal in aggregate to [**]
times ([**]x) the AVEO-Assumed Additional Development Cost Obligation.  Such
amounts shall be paid to AVEO by reducing the percentage of License Income
payable by AVEO to Biodesix under Section 4.3(a) and/or Section 4.3(b) and/or by
increasing the percentage of License Income payable by Biodesix to AVEO under
Section 4.3(c) and/or by increasing AVEO’s share of profits pursuant to the
Commercialization Agreement and/or by increasing AVEO’s Opt-Out Royalty pursuant
to the Commercialization Agreement and/or by decreasing Biodesix’s Opt-Out
Royalty pursuant to the Commercialization Agreement, until such time as [**]
times ([**]x) the AVEO-Assumed Additional Development Cost Obligation has been
paid to AVEO through such payment modifications. Following such time as an
aggregate of [**] times ([**]x) the AVEO-Assumed Additional Development Cost
Obligation has been paid to AVEO through such payment modifications, the
payments under Section 4.3 and/or under the Commercialization Agreement shall
resume without such modifications. For the avoidance of doubt, Biodesix shall
not have any obligation to repay to AVEO the AVEO-Assumed Additional Development
Cost Obligation beyond the payment modifications described above.

 

 

(iii)

Within [**] days after the Amendment Effective Date, Biodesix shall pay to AVEO
an amount equal to all Development Costs incurred by the Parties (and not
previously paid or reimbursed by Biodesix) in connection with the conduct of the
NSCLC POC Trial prior to August 1, 2016, which the Parties currently estimate
were approximately [**] U.S. dollars ($[**]) (which estimate will likely change
when the Parties finalize their accounting of such Development Costs during the
approximately [**] following the Amendment Effective Date, in part because
certain amounts payable to [**] were not confirmed as of the Amendment Effective
Date), in satisfaction of Biodesix’s previously unpaid obligations under Section
3.5(a) with respect to Development Costs incurred by the Parties in connection
with the conduct of the NSCLC POC Trial prior to August 1, 2016.”

 

3.

This First Amendment, together with the Agreement, constitute the entire
agreement between the Parties with respect to the subject matter contained
therein, and together supersede and replace any and all prior and
contemporaneous understandings, arrangements and agreements, whether oral or
written, with respect to such subject matter.

 

4.

Except as provided hereinabove, the Parties hereby confirm and ratify that all
terms and conditions of the Agreement, as heretofore amended, are in full force
and effect and shall continue to apply, as amended by this First Amendment.

5.

This First Amendment may be executed in two or more counterparts, each of which
shall be deemed to be an original and all of which taken together shall be
deemed to constitute the First Amendment when a duly authorized representative
of each Party has signed a counterpart. Each Party agrees that the delivery of
the First Amendment by facsimile or electronic transmission shall have the same
force

Confidential Information

Biodesix-AVEO Pharmaceuticals (Amd to Co-Dev and Collaboration Agmt)

(execution)

3

 

ActiveUS 159415190v.1

--------------------------------------------------------------------------------

 

and effect as delivery of original signatures and that each Party may use such
facsimile or electronic signatures as evidence of the execution and delivery of
the First Amendment by all Parties to the same extent that an original signature
could be used.

IN WITNESS WHEREOF, the Parties have caused this First Amendment to be executed
in multiple counterparts by their duly authorized representatives as of the
Amendment Effective Date.

AVEO Pharmaceuticals, Inc.

 

 

Biodesix, Inc.

 

 

 

 

By:

/s/ Michael Bailey

 

 

By:

/s/ David Brunel

Name:

Michael Bailey

 

 

Name:

David Brunel

Title:

CEO & President

 

 

Title:

Chief Executive Officer

 

Confidential Information

Biodesix-AVEO Pharmaceuticals (Amd to Co-Dev and Collaboration Agmt)

(execution)

4

 

ActiveUS 159415190v.1